DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 03/29/22, with respect to the rejection(s) of claims 1-8, 10, 13 under 35 USC 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Nogami (Pub No 20170273071) further in view of newly cited prior art Xiong (Pub No 20160094996).

Regarding claim 1, Applicant argues Paragraphs [146-168] of Nogami describes various options for handling a Collision of PUCCH and SPUCCH/SPUSCH timing. Per paragraph [147] of Nogami, “[i]n a first option, the UE 102 may transmit both PUCCH and SPUCCH in the same subframe. The eNB 160 may receive both in the same subframe.” Other options describe dropping the SPUCCH or the PUCCH. However, in Option 1, Nogami does not disclose or suggest how to perform HARQ processing for both of normal TTI and a shortened TTI. Nogami does not even acknowledge the possibility of overlapping TTIs. And Nogami clearly does not disclose or suggest dividing overlapping TTIs so that the UE 102 may transmit both PUCCH and SPUCCH in the same subframe.
 The examiner disagrees as Nogami shows overlapping subframes and states that a TTI is equal to 1 subframe. Nogami states:
[0128] For normal TTI, one TTI corresponds to one subframe, as is explained above. For example, for normal CP, one TTI consists of 14 OFDM symbols. An example of a physical channel structure for the normal TTI is described in connection with FIG. 7. An example of a retransmission cycle of a DL transport block (DL-TB) is described in connection with FIG. 8. An example of a retransmission cycle of a UL transport block (UL-TB) is described in connection with FIG. 9.


    PNG
    media_image1.png
    357
    774
    media_image1.png
    Greyscale

 At least in the above cited portion and figure, Nogami states that 1 subframe is equal to one TTI.  Nogami fig. 13 shows the PDSCH/PUCCH occupying multiple subframes/TTIs and the SPDSCH/SPUCCH occupying 1 subframe/TTI.  One of ordinary skill in the art would interpret the above teaching the amended limitation “b) processing both the first PDSCH and the second PDSCH would result in the scheduling of a response to the first PDSCH in a first set of time transmission intervals (TTIs) of a common uplink sub frame, and the scheduling of a response to the second PDSCH in a second set of TTIs of the common uplink sub frame, wherein the second set of TTIs is within the first set of TTIs”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 6-8, 10, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nogami (Pub No 20170273071) further in view of Xiong (Pub No 20160094996).

Regarding claim 1 and 10 and 13,
 	Nogami teaches a terminal device that communicates with a base station device, the terminal device comprising: 
 	processing circuitry; and (interpreted as processor para [0304])
 	a transceiver operatively connected to the processing circuitry, wherein the processing circuitry is configured to: (see transceiver para [0046])
 	monitor a first PDCCH that is transmitted on a sub frame basis, a sub frame being defined by a first predetermined number of symbols, (interpreted as When the UE 102 decodes (E)PDCCH, the UE 102 may use the soft bit/symbol sequences corresponding to the OFDM symbols on which the (E)PDCCH is mapped, see para [0142])) and 
 	monitor a second PDCCH that is transmitted on an extended an frame basis, an extended sub frame being defined by a second predetermined number of symbols that is smaller than the first predetermined number of symbols(Interpreted as For a shortened TTI, the shortened physical downlink control channel (SPDCCH) may carry a DL assignment that schedules SPDSCH. An eNB 160 may send a dedicated RRC message specifying SPDCCH configuration to a UE 102, see para [0133]) 
 	wherein the first PDSCH schedules a first PDSCH, the first PDSCH being mapped on a resource block pair basis, a resource block corresponding to the first predetermined number of symbols(interpreted as When the UE 102 decodes (E)PDCCH, the UE 102 may use the soft bit/symbol sequences corresponding to the OFDM symbols on which the (E)PDCCH is mapped, see para [0142]. Also see PRB pair, para [0143]. Also see The scheduling assignment of PDSCH in a given subframe may normally be carried by PDCCH or EPDCCH in the same subframe, see para [0073]) 	
 	wherein the second PDSCH schedules a first PDSCH, the first PDSCH being mapped on a resource block pair basis, a resource block (interpreted as The SPDCCH configuration may include resource block assignment…and/or RE mapping configuration., see para [0133]. Also see The scheduling assignment of PDSCH in a given subframe may normally be carried by PDCCH or EPDCCH in the same subframe, see para [0073]) corresponding to the second predetermined number of symbols (interpreted as When the UE 102 decodes SPDCCH, the UE 102 may use the soft bit/symbol sequences corresponding to the OFDM symbols on which the SPDCCH is mapped, see para [0142]).
 	wherein the processing circuitry is further configured to receive both the first PDCCH and the second PDCCH, and receive both the first PDSCH scheduled by the first PDCCH or the second PDSCH scheduled by the second PDCCH, and (interpreted as The one or more eNBs 160 may also transmit information or data to the one or more UEs 102 using one or more downlink channels 119, for instance. Examples of downlink channels 119 include a PDCCH, a PDSCH, etc. Other kinds of channels may be used, see para [0045]).
  	a) wherein, based on receiving, in a common downlink sub frame, both the first PDSCH in resource blocks scheduled by the first PDCCH and the second PDSCH in a sub resource block that does not overlap with the resource blocks scheduled by the first PDCCH and that is scheduled by the second PDCCH, and (interpreted as the UE 102 receives the normal PDSCH 1373 and the SPDSCH 1385 in different subframes, see para [0274])
 	b) processing both the first PDSCH and the second PDSCH would result in the scheduling of a response to the first PDSCH in a first set of time transmission intervals (TTIs) of a common uplink sub frame, and the scheduling of a response to the second PDSCH in a second set of TTIs of the common uplink sub frame, wherein the second set of TTIs is within the first set of TTIs, then (interpreted as transmission timing of PUCCH 1377 corresponding to the PDSCH 1373 may collide with transmission timing of SPUCCH 1387 corresponding to the SPDSCH 1385, see para [0274]). 2mZaxsdfert-0000
 	c) the processing circuitry is configured to process the second PDSCH under an assumption that the response to the first PDSCH is not scheduled in the second set of TTIs within the first set of TTIs so that: (interpreted as The UE 102 may also receive SPDSCH 1385 between subframe n−4 and subframe n, and the transmission timing for SPUCCH 1387 corresponding to the SPDSCH 1385 may be subframe n, see para [0274]. 
 	c2) an HARQ-ACK responsive to the received second PDSCH is transmitted in the second set of TTIs of the common uplink subframe. (interpreted as the UE 102 may transmit both PUCCH and SPUCCH in the same subframe. The eNB 160 may receive both in the same subframe. This option provides efficient HARQ processing for both of the normal TTI and the shortened TTI communications, see para [0147]. Also see SPUCCH and transmit PUCCH carrying both HARQ-ACK, para [0149-0151])).
 	However does not teach c1) an HARQ-ACK responsive to the received first PDSCH is transmitted in all TTIs of the first set of the first set of TTIs of the common uplink sub frame except for the second set of TTIs of the common uplink sub frame, and
Xiong teaches c1) an HARQ-ACK responsive to the received first PDSCH is transmitted in all TTIs of the first set of the first set of TTIs of the common uplink sub frame except for the second set of TTIs of the common uplink sub frame, (interpreted as overlapping signals comprising an Acknowledgment/Non-acknowledgment (ACK/NACK) and the other of the overlapping signals comprises the PUSCH signal, the PUSCH signal comprising data symbols surrounding demodulation reference (DM-RS) symbols, and the processing circuitry being further configured to puncture the data symbols adjacent to the PUSCH DM-RS symbols and inserting the ACK/NACK, see para [0082]).
As shown above, Xiong teaches puncturing of a symbols of the PUSCH signal when it overlaps with an ACK/NACK and inserting the ACK/NACK into the punctured symbols. It is believed it would have been obvious at the time of effective filing that the same technique of puncturing could be applied to the overlapping signals taught by Nogami which teaches to design transmissions that minimize or altogether avoid such collisions and thereby increasing the signal quality.

Regarding claim 2,
 	Nogami in view of Xiong teaches the terminal device according to claim 1, wherein in a case in which the first PDCCH is detected in a predetermined sub frame, the second PDCCH is not detected in the predetermined sub frame (interpreted as When the UE 102 successfully detects PDCCH, the UE 102 may assume that the PDCCH region where the PDCCH was detected is not used for SPDCCH or SPDSCH transmissions in the same subframe, see Nogami para [0143]).

Regarding claim 3,
 	Nogami in view of Xiong teaches the terminal device according to claim 1, wherein in a case in which the first PDCCH is detected in a predetermined sub frame, the processing circuitry monitors only a common search space in the second PDCCH (interpreted as The eNB 160 may transmit the SPDCCH through the search space that the UE 102 monitors, see para [0144]).

Regarding claim 6,
 	Nogami in view of Xiong teaches the terminal device according to claim 1, wherein in a case in which the second PDCCH is detected in a predetermined sub frame, the first PDCCH is not detected in the predetermined sub frame (interpreted as UE 102 may assume that the PRB pair where the SPDCCH or the corresponding SPDSCH was mapped is not used for PDCCH, EPDCCH, or PDSCH transmission in the same subframe, see Nogami para [0143]).

Regarding claim 7,
 	Nogami in view of Xiong teaches the terminal device according to claim 1, wherein in a case in which the second PDCCH is detected in a predetermined sub frame, the processing circuitry monitors only a common search space in the first PDCCH (interpreted as The UE 102 may monitor PDCCH in CSS and USS in the other subframes, see Nogami para [0135]).

Regarding claim 8,
 	Nogami in view of Xiong teaches the terminal device according to claim 1, wherein in a case in which the first PDSCH and the second PDSCH are both allocated in the common downlink sub frame, the sub resource block of the second PDSCH is not included in the resource blocks used for transmission of the first PDSCH (interpreted as UE 102 may assume that the PRB pair where the SPDCCH or the corresponding SPDSCH was mapped is not used for PDCCH, EPDCCH, or PDSCH transmission in the same subframe, see Nogami para [0143]).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nogami (Pub No 20170273071) further in view of Xiong (Pub No 20190150148) and Chen (Pub No 20110286406)


Regarding claim 4,
 	Nogami in view of Xiong teaches the terminal device according to claim 1, however does not teach wherein in a case in which the first PDSCH and the second PDSCH are both allocated in a the common downlink sub frame, the first PDSCH is mapped in the resource blocks of the common downlink sub frame except for a resource block of the common downlink sub frame that includes the sub resource block used for transmission of the second PDSCH.
 	Chen teaches wherein in a case in which the first PDSCH and the second PDSCH are both allocated in a the common downlink sub frame, the first PDSCH is mapped in the resource blocks of the common downlink sub frame except for a resource block of the common downlink sub frame that includes the sub resource block used for transmission of the second PDSCH (interpreted as At 902, the serving eNB may transmit, in different subframes, PDCCHs assigning resources for a plurality of PDSCH transmissions in a common subframe, see para [0080]).
	It would have been obvious to one of ordinary skill in the art to combine the PDSCH taught by Nogami in view of Xiong with the assigning of resources in the common subframe as taught by Chen since it would have been a simple modification providing expected results of using different resources for multiple PDSCH.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nogami (Pub No 20170273071) further in view of Xiong (Pub No 20190150148) and You (Pub No 20160234859).

Regarding claim 5,
 	Nogami in view of Xiong teaches the terminal device according to claim 1, wherein in a case in which the first PDSCH and the second PDSCH are both allocated in the common downlink sub frame, the first PDSCH is mapped in the resource blocks of the common downlink sub frame including the sub resource block used for transmission of the second PDSCH (interpreted as the UE 102 receiving PDSCH in subframe n-4 may have to transmit PUCCH in subframe n. The UE 102 may also receive SPDSCH between subframe n-4 and subframe n, and the transmission timing for SPUCCH corresponding to the SPDSCH may be subframe n, see para [0146]) 
You’859 teaches except for a resource element included in the sub resource block used for the transmission of the second PDSCH (interpreted as mapping, by the base station, the PDSCH to a RE of a second subframe among the plurality of subframes and transmitting the mapped PDSCH based on the RE of the first subframe on which the PDSCH is mapped in order to enable the MTC device to decode a bundle of PDSCHs through a combination of Res, see para [0014]).
 It would have been obvious to one of ordinary skill in the art to combine the PDSCH taught by Nogami in view of Xiong with the mapping of the PDSCH to a RE as taught by You’859 since it would have been a simple substitution providing expected results of using a RE for mapping PDSCH.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732. The examiner can normally be reached on M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAO G NGUYEN/Examiner, Art Unit 2461                                                                                                    
/JASON E MATTIS/Primary Examiner, Art Unit 2461